Citation Nr: 9903062	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
tinnitus.

This case was previously remanded by the Board in April 1997 
and has since been returned for final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction and Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for tinnitus is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(a).  The Board is satisfied that all evidence necessary for 
an equitable disposition of the appeal has been obtained and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

In April 1997, this case was remanded by the Board in order 
to verify the veteran's service dates, associate his DD 214 
with the claims file, provide a search for the veteran's 
separation examination, and to afford him a VA audiological 
examination.  Subsequent to the Board's remand in March 1998, 
the RO received letters from Company D, Detachment 1, 1140 
Engineer Battalion of the Missouri Army National Guard and 
the Office of the Adjutant General indicating that they did 
not have any additional service records relating to the 
veteran, and a copy of the veteran's DD 214 confirming that 
he was discharged in April 1974.  However, the veteran's 
military occupational specialty was not noted.

II.  Factual Background

Service medical records reveal that in February 1974, the 
veteran complained of an earache, that his "ear was stopped 
up" and of tinnitus.  On examination, the veteran's tympanic 
membrane was dull and red.  The impression of the examiner 
was right otitis media.   The veteran's separation 
examination was not contained in the claims file, and, as 
noted previously, additional service medical records have not 
been associated with the claims file subsequent to the 
Board's April 1997 remand request.

Post-service private and VA medical records, dating from May 
1974 to April 1998 reflect that the first post-service 
evidence of any complaints with respect to the veteran's ears 
were in December 1992, when the veteran complained of left 
ear pain for which he took antibiotics and numerous over-the-
counter medications.  It was noted that the veteran had 
received treatment in the emergency room for complaints of 
pressure from the left ear down his left jaw and around his 
neck.  The veteran was diagnosed as having fungal external 
otitis.  On April 11, 1994, the veteran was admitted to the 
emergency room with complaints of pain in the right ear, 
medially, and of tenderness in the left ear.  There was no 
obvious drainage from either ear. The veteran was diagnosed 
as having otitis externa.  On April 12, 1994, the veteran 
returned to the emergency room and complained of an earache 
and that his "ear" was still hurting.  On examination, the 
veteran's "ear" looked red and swollen with some drainage 
(crusty looking dried matter outside of the ear canal).  At 
discharge, the veteran was diagnosed as having probable acute 
otitis media and cerumen impaction.  In August 1994, the 
veteran was again seen at the emergency room and complained 
of left ear pain.  At discharge, he was diagnosed as having 
"phorepego bronchitis."  In September 1994, the veteran 
complained of having an ear infection over the previous three 
weeks and of pain in both ears.  The impression of the 
examiner was bilateral external otitis and imputed cerumen in 
both ears.  A computed topography scan report, dated in 
September 1994, reflects that the veteran was seen for 
chronic left otitis media and that the veteran had normal 
internal auditory canal studies, bilaterally, including the 
middle and inner ears.  

An April 1998 VA audiological examination report reflects 
that the veteran reported having a history of both military 
and civilian recreational noise exposure.  The veteran 
indicated that he wore hearing protection during his civilian 
noise exposure and that he was claiming a history of noise 
exposure and middle ear pathology.  The examiner noted that 
the veteran had served in the United States Army from 1973 to 
1974, and that he complained of decreased hearing and 
intermittent tinnitus since 1973, as a result of being around 
hand grenades and M16s.  Since that time, the examiner noted 
that the veteran had complained of decreased hearing and 
intermittent tinnitus in both ears.  The examiner noted that 
the veteran had had some type of perforation of the left 
eardrum secondary to the loud noise explosion, and that in 
1994, he had undergone a patching procedure in the left ear.  
The veteran was diagnosed as having bilateral hearing loss 
and intermittent tinnitus since 1973, status-post perforation 
with patching procedure of the left ear in 1994 and a current 
left central tympanic membrane perforation.  The examiner 
further qualified his diagnosis by concluding that the 
etiology of the veteran's tinnitus was not supported by ear 
disease in the service records, and that if significant loud 
noise exposure could be documented, that it might be 
compatible with the history of tinnitus.  

III.  Analysis

Concerning his claim for service connection for tinnitus, the 
veteran argues that he presently has tinnitus as a result of 
handling hand grenades and firing M16s during service.  In 
support of his assertions, service medical records reveal 
that the veteran was seen on one occasion during service for 
complaints for tinnitus, and during an April 1998 VA 
examination, the examiner diagnosed the veteran as having had 
intermittent tinnitus since 1973.  While the 1998 VA examiner 
qualified his diagnosis by indicating that any current 
tinnitus was not supported by any ear disease in the service 
records, he further concluded that if significant loud noise 
exposure could be demonstrated, that it might be compatible 
with a history of tinnitus.  In this regard, the Board notes 
that the veteran's DD 214 is negative for the veteran's 
military occupational specialty, that he has consistently 
complained of tinnitus as a result of exposure to grenades 
and M16s, and that there is no other evidence or 
documentation contained in the record to dispute his 
assertions.  Therefore, in light of the foregoing and 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 
(1998).


ORDER

Service connection for tinnitus is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 6 -


